In this contract action, plaintiffs principal, a Russian citizen with a residence in New York, who had been subpoenaed by defendants, failed to appear for trial and the court dismissed the action (see CPLR 3215 [a]; 22 NYCRR 202.27). Even assuming that a reasonable excuse for the principal’s failure to appear was provided, based on his unsubstantiated need to return to Russia to secure an extension of his visa, plaintiff failed to show that it has a meritorious cause of action (Biton v Turco, 88 AD3d 519 [2011]; Carroll v Nostra Realty Corp., 54 AD3d 623 [2008], lv dismissed 12 NY3d 792 [2009]). Thus, the court providently exercised its discretion in denying the motion to vacate the default. Concur — Mazzarelli, J.P., Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ.